The opinion of the Court was delivered by
Woodward, J.
Perhaps the fair construction, from a comparison of the several sections of the road law of 13th June, 1836, would be, that a review would lie after a report of viewers that the road designated in the petition was unnecessary for either public or private use, as well as after a report laying out the road by courses and distances; but however this might be, there is nothing in those sections to warrant a review where there is- no report. If viewers will not act, or cannot agree, the proper' course is to apply to the Court to set them aside, and to appoint others, and to obtain a continuance of the order from term to term till a report is made. In this case, the order of view was returned to the office, and endorsed “filed August 6,1852; no report.” To November Sessions, 1852, the same petitioners applied for and obtained a review which reported to January Sessions, 1853, the extension of Charlotte street, as desired by the petitioners. At April Sessions, 1853, exceptions were filed, and at an adjourned Court, on 22d J une, the report was set aside, and same day alias reviewers were appointed, who reported to August Sessions the extension prayed for, and whose report was finally confirmed. Now, the vice of these.proceedings was at the root. There can be no review until there is a report on the road prayed for, either for or against it; and here there never was a viewer’s report. Of course the alias review was no better than the review, for it stands on the same foundation, and that as unsubstantial as a shadow.
This disposes of the 2d and 3d assignments of error, and renders it unnecessary to pass on the 4th.
The legislature having at their late session expressly authorized the Quarter Sessions of Lancaster County to extend and open streets in the city of Lancaster, in the manner directed by the *288general road law of the state, it is unnecessary to decide, upon the first error assigned, whether that Court has hitherto possessed the power. As the proceedings before us must be set aside, any renewed attempt to extend Charlotte street, will be made under the late legislation, and be unembarrassed by the question of jurisdiction.
As to the 5th error, we are of opinion that a petition or report of viewers that speaks of the extension of a straight and open street, “ from its northern termination at James street to the intersection of the Lancaster and Harrisburg Turnpike Road, in said city,” sufficiently indicates the terminus. Extension of a line already defined as straight, implies that it is to be continued, or, in mathematical language, produced as a straight line to the point indicated for intersection, and this is certain enough for the terminus of a road or street.
The decree of the Court, confirming the report of the alias reviewers, is reversed, and all proceedings had upon the original petition set aside.